UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6251


JOHN ALAN MILLER,

                  Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE, AND PARDON
SERVICES,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Joseph F. Anderson, Jr., Chief
District Judge. (2:08-cv-03836-JFA)


Submitted:    June 18, 2009                 Decided:   June 24, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Alan Miller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Alan Miller appeals the district court’s order

accepting      the     recommendation      of    the    magistrate       judge     and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).             We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by   the   district      court.     Miller      v.   South    Carolina     Dept.    of

Probation,      Parole     and    Pardon       Svcs.,   No.    2:08-cv-03836-JFA

(D.S.C. Feb. 25, 2009).            We deny Miller’s motion for punitive

damages, his motion to impose sanctions, his motion to compel

all documents and evidence, his motion for judgment, and his

motion to intervene.           We dispense with oral argument because the

facts   and    legal    contentions     are     adequately     presented     in    the

materials     before     the    court   and     argument     would   not   aid     the

decisional process.

                                                                           AFFIRMED




                                           2